    Case 18-18187          Doc 36      Filed 07/08/20 Entered 07/08/20 23:16:17                   Desc Imaged
                                      Certificate of Notice Page 1 of 3
Form cxdsch23

                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois
                                              Eastern Division
                                              219 S Dearborn
                                                 7th Floor
                                             Chicago, IL 60604



In Re:
                                                               Case No. 18−18187
                                                               :
Anthony J. North Jr.                                           Chapter : 13
100535 S. California                                           Judge :   Carol A. Doyle
Chicago, IL 60655
SSN: xxx−xx−0874 EIN: N.A.




                      NOTICE OF CHAPTER 12 OR 13 CLOSED WITHOUT DISCHARGE




      All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge for the reason(s) indicated below. If the debtor subsequently files a motion to reopen, the reopening fee
must be paid.

    Debtor did not file Official Form 423, Certification About a Financial Management Course.

    Debtor has not certified that all domestic support obligations due have been paid.




                                                            FOR THE COURT




Dated: July 6, 2020                                         Jeffrey P. Allsteadt, Clerk
                                                            United States Bankruptcy Court
        Case 18-18187        Doc 36    Filed 07/08/20 Entered 07/08/20 23:16:17             Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 18-18187-CAD
Anthony J. North, Jr.                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: tjernigan              Page 1 of 2                   Date Rcvd: Jul 06, 2020
                               Form ID: cxdsch23            Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 08, 2020.
db              Anthony J. North, Jr.,    100535 S. California,     Chicago, IL 60655
26859300       +Atg Credit,    1700 W Cortland St Ste 2,    Chicago, IL 60622-1131
26859302       +City of Chicago,    Dept. of Revenue,    PO Box 88292,    Chicago, IL 60680-1292
26882599       +City of Chicago Department,     Of Administrative Hearing,
                 City of Chicago - DOAH C/O Arnold Scott,      111 W. Jackson Ste 600,    Chicago, IL 60604-3517
26859303        City of Chicago Dept. of Revenue,     Camera Enforcement Violation,     PO Box 88292,
                 Chicago, IL 60680-1292
26859304        City of Chicago Parking,     121 N LaSalle Street,    Room 107A,    Chicago, IL 60602-1232
26859305       +City of Hammond, Indiana,     Law Department,    5925 Calumet Ave,    Hammond, IN 46320-2556
26859306       +City of Riverdale,    157 W. 144th St.,    Riverdale, IL 60827-2707
26859307        Comcast,    Bankruptcy Department,    11621 E. Marginal Way 5,     Tukwila, WA 98168-1965
26859308        Commonwealth Edison-Care Center,     Bankruptcy Department,    PO Box 6113,
                 Carol Stream, IL 60197-6113
26859309        DeVriendt & Associates,    24 w Case St.,     5th Floor,   Joliet, IL 60432
26859310       +Dr. Jawwad Hussain M.D.,     10961 S Kedzie Ave,    Chicago, IL 60655-2219
26859311       +Evergreen Park Police Department,     9420 S. Kedzie Ave,    Evergreen Park, IL 60805-2324
26859313       +Illinois Dcfs,    509 S 6th St,    Springfield, IL 62701-1809
26859314       +Illinois Tollway,    Attn:Attorney General Legal Dept.,     2700 Ogden Ave.,
                 Downers Grove, IL 60515-1703
26859315       +Illinois Tollway,    PO Box 5544,    Chicago, IL 60680-5491
26859317       +Kevin Gill,    9804 S Damen,    Chicago, IL 60643-1702
26899557       +Laramar Communities LLC,     Hunter Warfield,    4620 Woodland Corporate Blvd,
                 Tampa FL 33614-2415
26859318       +Little Company of Mary Hospital,     2800 W 95th Street,    Evergreen Park, IL 60805-2795
26859319       +Minuteclinic Diagnostic of Illinois,     PO Box 14099,    Belfast, ME 04915-4034
26859321       +Peoples Gas,    Bankruptcy Department,    200 E. Randolph Street,     Chicago, IL 60601-6302
26859322       +Secretary of State,    Safety & Financial Responsibility,     2701 South Dirksen Parkway,
                 Springfield, IL 62723-1000
26859323        Secretary of State License Renewal,     3701 Winchester Road,    Springfield, IL 62707-9700
26859324       +Southgate Apartments,    4064 W. 115th St.,     Chicago, IL 60655-4360
26859326        Sunrise Credit Services, Inc.,     PO Box 9100,    Farmingdale, NY 11735-9100
26859328       +TitleMax of Illinois,    101 E North ave,     Melrose Park, IL 60164-2523

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26859298       +E-mail/Text: g20956@att.com Jul 07 2020 02:03:38       AT&T,    Bankruptcy Department,
                 5407 Andrew Highway,    Midland, TX 79706-3615
26859299       +E-mail/Text: g20956@att.com Jul 07 2020 02:03:39       AT&T Mobility,
                 Attn: Bankruptcy Department,    1801 Valley View,    Farmers Branch, TX 75234-8906
26859297       +E-mail/Text: Harris@ebn.phinsolutions.com Jul 07 2020 02:03:58        Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,     Chicago, IL 60604-3517
26890852       +E-mail/Text: Harris@ebn.phinsolutions.com Jul 07 2020 02:03:58
                 City Of Chicago Department of Finance,     C/O Arnold Scott Harris P.C.,
                 111 W Jackson Blvd Suite 600,    Chicago, IL 60604-3517
26859312       +E-mail/Text: HWIBankruptcy@hunterwarfield.com Jul 07 2020 02:03:09        Hwarfield,
                 4620 Woodland Corporate,    Tampa, FL 33614-2415
26859316        E-mail/Text: JCAP_BNC_Notices@jcap.com Jul 07 2020 02:03:21        Jefferson Capital Syst,
                 16 Mcleland Rd,    Saint Cloud, MN 56303
26957678        E-mail/Text: JCAP_BNC_Notices@jcap.com Jul 07 2020 02:03:21        Jefferson Capital Systems LLC,
                 Po Box 7999,    Saint Cloud Mn 56302-9617
26895978       +E-mail/Text: bankruptcy@matcotools.com Jul 07 2020 02:04:00        Matco Tools,    4403 Allen Rd,
                 Stow, OH 44224-1096
26859320       +E-mail/Text: egssupportservices@alorica.com Jul 07 2020 02:03:18
                 NCO Financial Systems, Inc.,    600 Holiday Plaza Drive,     Suite 300,   Matteson, IL 60443-2238
26859325       +E-mail/Text: bankruptcy@sw-credit.com Jul 07 2020 02:03:08        Southwest Credit Syste,
                 4120 International Pkwy,    Carrollton, TX 75007-1958
26859327        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jul 07 2020 02:08:14        T Mobile Wireless,
                 Attn: Bankruptcy Dept.,    4515 N santa Fe Ave,    Oklahoma City, OK 73118-7901
26880892       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jul 07 2020 02:08:14        T Mobile/T-Mobile USA Inc,
                 by American InfoSource LP as agent,     4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
26859329       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jul 07 2020 02:02:20
                 Verizon Wireless,    PO Box 26055,    Minneapolis, MN 55426-0055
27178518        E-mail/Text: peritus@ebn.phinsolutions.com Jul 07 2020 02:03:55
                 Westlake - C/O Peritus Portfolio Services,     P.O. Box 141419,    Irving, TX 75014-1419
26859330        E-mail/Text: bankruptcynotice@westlakefinancial.com Jul 07 2020 02:03:06
                 Westlake Financial Service,     PO Box 76809,    Los Angeles, CA 90076-0809
26859331       +E-mail/Text: bankruptcynotice@westlakefinancial.com Jul 07 2020 02:03:07
                 Westlake Financial Svc,    4751 Wilshire Blvd,    Los Angeles, CA 90010-3847
                                                                                                TOTAL: 16
           Case 18-18187           Doc 36       Filed 07/08/20 Entered 07/08/20 23:16:17                         Desc Imaged
                                               Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: tjernigan                    Page 2 of 2                          Date Rcvd: Jul 06, 2020
                                      Form ID: cxdsch23                  Total Noticed: 42


              ***** BYPASSED RECIPIENTS (continued) *****

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26859301        ##+Candace Juricek,   22330 Jeanette Court,   Frankfort, IL 60423-7992
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 6, 2020 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Anthony J. North, Jr. davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 3
